Citation Nr: 0427602	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  98-10 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbar strain with disc disease at multiple levels and left 
lumbar radiculopathy, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The veteran had honorable active service from November 1940 
to December 1946, from February 1947 to February 1957, and 
from September 1957 to July 1960.

This case arises on appeal from a February 1998 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied an increased rating for 
lumbosacral strain with osteoarthritis.    

In a July 1998 rating decision, the RO granted a 60 percent 
rating for lumbar strain with disc disease at multiple levels 
and left lumbar radiculopathy.

A hearing was held before an RO hearing officer in May 1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In February 2004, the Board remanded the case for additional 
VA treatment records, a neurology evaluation, and 
consideration of amended rating criteria.  

The Board requested an electromyogram (EMG) and nerve 
conduction studies (NCS) and requested that the examiner 
identify the nerve(s) involved and indicate whether the 
degree of paralysis is complete or incomplete.   If 
incomplete whether the degree is moderate, moderately severe, 
or severe.  The examiner should also provide an opinion 
concerning the impact of the disability on the veteran's 
ability to work.

In March 2004, the veteran underwent VA neurology and 
orthopedic compensation examinations.  The neurologist did 
identify the presence of radiculopathy and stated that a 
repeat EMG and nerve conduction study was needed in order to 
identify the involved segments.  This has not been 
accomplished.  

The United States Court of Appeals for Veterans Claims held 
that when the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following

1.  The RO obtain copies of any relevant 
VA and private medical records pertaining 
to treatment for the low back from March 
2004 to the present not previously 
submitted  

2.  Thereafter, the RO should schedule 
the veteran for a VA EMG and nerve 
conduction velocity study to determine 
the severity of the veteran's service 
connected lumbar disc disease with 
radicular symptoms.  

Thereafter, the RO should incorporate the 
report of the EMG and nerve conduction 
studies with the claims folder and 
forward the claims folder to the VA 
examiner who conducted the March 2004 VA 
neurological examination (if unavailable 
to another VA neurologist). Request the 
examiner to review the report of the EMG 
and nerve conduction studies identify the 
nerve(s) involved and indicate whether 
the degree of paralysis is complete or 
incomplete.  If any paralysis is 
incomplete, the physician is asked to 
estimate whether the degree is mild, 
moderate, moderately severe, or severe. 

3.  Following the above, the RO should 
re-adjudicate the issues in appellate 
status.  If the benefit remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




